DETAILED ACTION
Status of Claims
This Office Action is in response to the application filed on 09/26/2020. Claims 1-23 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Israel on 09/26/2019. It is noted, however, that applicant has not filed a certified copy of the IL269691 application as required by 37 CFR 1.55.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign mentioned in the description:
Reference character 212a
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference characters not mentioned in the description:
Reference character 211a (FIGS. 2A and 2B)
Reference character 204h (FIG. 2A)
Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The use of the terms “Bluetooth,” “ZigBee,” and “Wi-Fi,” which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1-6, 8-9, 12, and 14-22 are objected to because of the following informalities:
In claim 1, there should be a comma after “An aerial vehicle safety device.”
In claim 1, the phrase “sensor data of aerial vehicle” should be replaced with “sensor data of the aerial vehicle.”
In claim 2, the phrase “comprising power supply” should be replaced with “comprising a power supply.”
In claim 3, the phrase “and a three-axis accelerometer, barometric pressure sensor” should be replaced with “a three-axis accelerometer, and a barometric pressure sensor.”
In claim 4, the phrase “mobilizes aerial vehicle” should be replaced with “mobilizes the aerial vehicle.”
In claim 4, the phrase “acceleration angular acceleration” should be replaced with “angular acceleration.”
In claim 5, the phrase “said aerial vehicle causing vehicle” should be replaced with “said aerial vehicle causing said aerial vehicle.”
In claims 5 and 18, the phrase “move aside” should not include quotation marks.
In claims 6 and 19, the phrase “mobilize aerial vehicle” should be replaced with “mobilize the aerial vehicle.”
In claims 8 and 21, the word “form” should be replaced with the word “from.”
In claim 9, the phrase “according claim 1” should be replaced with “according to claim 1.”
In claim 12, the word “incorporate” should be replaced with “incorporates.”
In claim 14, there should be a space between “claim 11” and “wherein.”
In claim 14, the phrase “the form of safety device” should be replaced with “the form of the safety device.”
In claim 15, the words “undertake,” “engage,” “communicate,” “assess,” and “disengage” should be replaced with “undertaking,” “engaging,” “communicating,” “assessing,” and “disengaging,” respectively.
In claim 15, the word “and” should be added before paragraph (g) unless applicant wishes for paragraphs (a)-(g) to be interpreted as alternative limitations.
In claims 15-16, the limitations should be edited to include the word a/an/the/said before each recitation of “device,” “aerial vehicle,” and “emergency situation.”
In claim 16, the words “undertake,” “communicate,” “engage,” “assess,” and “disengage” should be replaced with “undertaking,” “communicating,” “engaging,” “assessing,” and “disengaging,” respectively.
In claim 16, “the control signal contain instructions so as to mobilize said aerial vehicle to configured to circumvent and/or avoid the emergency situation” should be replaced with “the control signal containing instructions so as to mobilize said aerial vehicle to circumvent and/or avoid the emergency situation.”
In claim 16, the word “and” should be added before paragraph (h) unless applicant wishes for paragraphs (a)-(h) to be interpreted as alternative limitations.
In claims 17, the phrase “mobilizes aerial vehicle” should be replaced with “mobilizes the aerial vehicle.”
In claim 20, the phrase “communicated to device” should be replaced with “communicated to the device.”
Claim 20 should end in only one period.
In claim 22, there should be a comma after “A safety device for remotely controlled vehicles.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“an aerial vehicle interface module provided for seamlessly associating and communicating with an aerial vehicle” (claim 1)
“a vehicle interface module provided for seamlessly associating and communicating with the vehicle” (claim 22)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8 and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims include the limitation “wherein said virtual sensory data includes data overriding the true sensory data,” The written description includes no mention of “true sensory data” or “overriding” any sensory data; therefore, the description fails to give sufficient support for the claim limitation. It is not clear how overriding the true sensory data with virtual sensory data would take place and how this would relate to the rest of the invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 22:
In claims 1 and 22, the claim limitations of “an aerial vehicle interface module provided for seamlessly associating and communicating with an aerial vehicle” and “a vehicle interface module provided for seamlessly associating and communicating with the vehicle” invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed functions and to clearly link the structure, material, or acts to the functions. Although ¶ 98 of the instant specification states that “User Interface (UI) module 210 provides a user with means for interfacing with device 200 preferably via processor and memory module 202,” it is not clear whether the processor and memory module are part of the module and are responsible for performing the claimed functions of the aerial vehicle interface module and the vehicle interface module. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claim 4:
Claim 4 recites that the “control signal comprises virtual sensory data relating to the at least one selected from: position, direction and speed, acceleration angular acceleration, velocity of said aerial vehicle.” There is no antecedent basis for “the at least one selected from: position, direction and speed, acceleration angular acceleration, velocity of said aerial vehicle,” leading to indefiniteness. For examination purposes, the limitation has been interpreted as if the word “the” were left out. Clarification is required.
Regarding claim 15:
	Claim 15 recites a step of “abstracting a control signal,” and it is unclear whether this is the same control signal which is introduced in claim 1. For examination purposes, the limitation has been interpreted as if it refers to the same control signal introduced in claim 1. Clarification is required.
Additionally, claim 15 recites “associating device with one of an aerial vehicle,” and it is unclear whether this refers to the aerial vehicle introduced in claim 1. For examination purposes, the limitation has been interpreted as if it refers to the same aerial vehicle introduced in claim 1. Clarification is required.
	Regarding claims 2-21 and 23:
Since independent claims 1 and 22 are rejected as being indefinite under 35 U.S.C. 112(b), claims 2-21 and 23 are also rejected under 35 U.S.C. 112(b), because of their dependency upon rejected claims.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-5, 8, 15, and 17-23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kunzi et al. (US 2016/0125746 A1), hereinafter Kunzi.
Regarding claim 1:
		Kunzi discloses the following limitations:
“An aerial vehicle safety device the device including: a controller module, communication module, Radio Frequency (RF) module, and an aerial vehicle interface module provided for seamlessly associating and communicating with an aerial vehicle wherein said device has seamless access to sensor data of aerial vehicle.” (See at least Kunzi ¶ 76: “The controller 318 may be operable to control components of the vehicle 200 and the flight-control system 306, such as the steering mechanism 304,” Kunzi ¶ 38: “Generally, an electronics module may be used to house the vehicle's avionics, power supply (e.g., a propulsion battery), sensor payload, and communication device or system,” Kunzi ¶ 43: “While an echolocation array operates well in this context, other sensor systems may also, or instead, be suitably employed for rapid, accurate detection of obstacles, such as laser-based techniques or any other suitable techniques using optical, acoustic, radio frequency, or other sensing modalities,” and Kunzi ¶ 84: “the user interface may include a display that displays, in real time, views from the cameras in the optical system, or displays other data from other sensors within the navigation system.”)
“and wherein said device is configured to monitor the flight path for an emergency situation.” (See at least Kunzi ¶¶ 78-79: “the dynamic collision-avoidance system monitors the environment (e.g., in each direction of freedom) using one or more sensors. As discussed above, the sensors may be, for example, echolocation sensors. As shown in step 404, the method 400 may include detecting an unanticipated obstacle 122.”)
“such that when an emergency situation is identified said device abstracts a control signal including maneuvering instructions configured to circumvent and/or avoid the emergency situation by altering the flight path of said aerial vehicle.” (See at least Kunzi ¶¶ 60, 75, and 80: “The global environment estimate may be an abstracted summary of what the sensors are detecting around the aircraft,” and “The processor 314 may be configured to determine or revise a navigational path for the vehicle 200 to a location based upon a variety of inputs including, e.g., position information, movement information, dynamic collision-avoidance system 302 data, and so forth, which may be variously based on data from the GPS system 312, the map system 310, the gyroscope 316, the accelerometer 320, and any other navigation inputs, as well as an optical system and the echolocation system, which may provide information on obstacles in an environment around the vehicle 200.”)
	Regarding claim 2:
Kunzi discloses the “device of claim 1,” and Kunzi further discloses the device “further comprising power supply.” (See at least Kunzi ¶ 38: “Generally, an electronics module may be used to house the vehicle's avionics, power supply (e.g., a propulsion battery), sensor payload, and communication device or system.”)
	Regarding claim 3:
Kunzi discloses the “device of claim 1,” and Kunzi further discloses the device “further comprising at least one or more selected from: user interface (UI) module, GPS module, a sensor module, digital compass, gyro sensor, and a three-axis accelerometer, barometric pressure sensor.” (See at least Kunzi ¶ 67: “In general, the flight-control system 306 may include a steering system 308, a map system 310, a GPS system 312, a processor 314, a gyroscope 316, a controller 318, an accelerometer 320, and/or a memory 330.”)
Note that under the broadest reasonable interpretation (BRI) of claim 3, consistent with the specification, the device “comprising at least one or more selected from: user interface (UI) module, GPS module, a sensor module, digital compass, gyro sensor, and a three-axis accelerometer, barometric pressure sensor” is treated as an alternative limitation. The applicant has elected to use the phrase “at least one or more selected from” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “gyro sensor” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 4:
Kunzi discloses the “device of claim 1,” and Kunzi further discloses the following limitations:
“wherein said control signal is abstracted with said controller module.” (See at least Kunzi ¶ 60: “The global environment estimate may be an abstracted summary of what the sensors are detecting around the aircraft.”)
“and wherein said control signal comprises virtual sensory data relating to the at least one selected from: position, direction and speed, acceleration angular acceleration, velocity of said aerial vehicle.” (See at least Kunzi ¶¶ 70-71: “The map system 310 may more generally communicate with other components of the flight-control system 306 in order to support navigation of a vehicle as contemplated herein… The map-based navigation system may be coupled to cameras and configured to determine a position of a vehicle by comparing stored objects to a visible environment, which may provide position data in the absence of GPS data or other positional information.”)
“and wherein said control signal mobilizes aerial vehicle to a safer flightpath that avoids the emergency situation until such a time that the emergency situation is alleviated.” (See at least Kunzi ¶¶ 32, 56, and 75: “The processor 314 may be configured to determine or revise a navigational path for the vehicle 200 to a location based upon a variety of inputs including, e.g., position information, movement information, dynamic collision-avoidance system 302 data, and so forth,” and “Specifically, upon detection of collision threats (e.g., unanticipated obstacles 122), the dynamic collision-avoidance system may instruct the aerial vehicle, based on measurements received from, for example, a plurality of sensors, to override any commands from the autopilot or pilot (e.g., via the flight-control system) to avoid the unanticipated obstacles 122 and ultimately return to a navigational path.”)
Note that under the BRI of claim 4, consistent with the specification, the control signal comprising “virtual sensory data relating to the at least one selected from: position, direction and speed, acceleration angular acceleration, velocity of said aerial vehicle” is treated as an alternative limitation. The applicant has elected to use the phrase “at least one selected from” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “position” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 5:
Kunzi discloses the “device of claim 4,” and Kunzi further discloses “wherein said virtual sensory data comprises a virtual GPS data set that is communicated to said aerial vehicle causing vehicle to "move aside" and/or alter its flightpath at least for a period of time necessary to avoid the inflight emergency situation.” (See at least Kunzi ¶¶ 69 and 75: “the map system 310 may cooperate with the GPS system 312 to provide information on various obstacles within an environment for purposes of path determination or the like,” and “The processor 314 may be further configured to identify an obstacle within the FOV of the dynamic collision-avoidance system 302, usually within a line of flight of the vehicle, and further configured to preempt the GPS system 312 and the optical navigation system to execute a responsive maneuver that directs the vehicle 200 around the obstacle and returns the vehicle 200 to a previous course toward the location.”)
Regarding claim 8:
Kunzi discloses the “device of claim 4,” and Kunzi further discloses the following limitations: 
“wherein said virtual sensory data comprises data relating to at least one or more sensor selected form: barometric sensor, GPS, compass, accelerometer, gyro.” (See at least Kunzi ¶ 75: “The processor 314 may be configured to determine or revise a navigational path for the vehicle 200 to a location based upon a variety of inputs including, e.g., position information, movement information, dynamic collision-avoidance system 302 data, and so forth, which may be variously based on data from the GPS system 312, the map system 310, the gyroscope 316, the accelerometer 320, and any other navigation inputs.”)
“wherein said virtual sensory data includes data overriding the true sensory data.” (See at least Kunzi ¶¶ 27 and 75: “Autonomous vehicle navigation and/or obstacle-avoidance functionality (e.g., any hardware and/or associated methods) may be incorporated with an aerial vehicle's control system (e.g., a flight-control system, whether manned or autopilot) during its initial design and fabrication; however, such functionality may be alternatively provided through an auxiliary system (e.g., an add-on system, or “retrofit” system) configured to control, or override, an existing flight-control system.”)
Note that under the BRI of claim 8, consistent with the specification, the virtual sensory data comprising “data relating to at least one or more sensor selected form: barometric sensor, GPS, compass, accelerometer, gyro” is treated as an alternative limitation. The applicant has elected to use the phrase “at least one or more” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “accelerometer” has been addressed here, the claim is still rejected in its entirety.
Regarding claim 15:
Kunzi discloses “A method for averting an emergency inflight situation of an aerial vehicle with the device of claim 1,” and Kunzi further discloses the following limitations:
“the method comprising: a) associating device with one of an aerial vehicle wherein device has seamless access to data associated with aerial vehicle.” (See at least Kunzi ¶¶ 36 and 84: “Any video, image, audio, telemetry, and/or other sensor data (“Surveillance Data”), collected by the UAV 106 may be locally stored or wirelessly communicated from the vehicle 200 to a remote location in real time using an antenna coupled with an onboard wireless communication device, such as a transmitter/receiver.” Further, “the user interface may include a display that displays, in real time, views from the cameras in the optical system, or displays other data from other sensors within the navigation system.”)
“b) undertake passive scanning mode with device to scan inflight data of aerial vehicle with device.” (See at least Kunzi ¶¶ 46 and 78: “the dynamic collision-avoidance system monitors the environment (e.g., in each direction of freedom) using one or more sensors. As discussed above, the sensors may be, for example, echolocation sensors. As shown in step 404, the method 400 may include detecting an unanticipated obstacle 122.”)
“c) identifying an inflight emergency situation.” (See at least Kunzi ¶ 39: “The sensors 210 may employ one or more echolocation sensors, which generally function by emitting a sound frequency into an environment and detecting any echoes of the sound frequency that return from obstacles near the echolocation sensors. Using the strength of the echo and/or direction of echo's return, the echoes may be used to locate and/or identify obstacles, which in turn may cause the aerial vehicle to change direction so as to avoid collision with one or more obstacles.”)
“d) abstracting a control signal including flight control data or sensory data, the control signal configured to contain instructions so as to mobilize said aerial vehicle to circumvent and/or avoid the emergency situation by altering the flight path of aerial vehicle.” (See at least Kunzi ¶¶ 60, 75, and 80: “The global environment estimate may be an abstracted summary of what the sensors are detecting around the aircraft,” and “The processor 314 may be configured to determine or revise a navigational path for the vehicle 200 to a location based upon a variety of inputs including, e.g., position information, movement information, dynamic collision-avoidance system 302 data, and so forth, which may be variously based on data from the GPS system 312, the map system 310, the gyroscope 316, the accelerometer 320, and any other navigation inputs, as well as an optical system and the echolocation system, which may provide information on obstacles in an environment around the vehicle 200.”)
“e) engage in active control mode, communicate said control signal to aerial vehicle so as to actively control aerial vehicle and disconnect any external user-based control of aerial vehicle.” (See at least Kunzi ¶¶ 58 and 81: “The dynamic collision-avoidance system 302 is also advantageous in that it employs a relatively straightforward state machine to activate, scale, or deactivate the influence of each component—user input, proportional-integral-derivative (“PID”) on distance, autopilot commands, etc.—in response to the distance from the object, thereby reducing risk of error,” and “the method 400 may include attenuating the navigation commands. For example, in a case where the vehicle approaches the obstacles due to control inputs by the vehicle's operator or autopilot, the dynamic collision-avoidance system may adjust the control inputs based on the distance to the object. If the vehicle continues to approach the obstacles, the dynamic collision-avoidance system may eventually completely reject all control inputs in the direction of the object and/or actively reduce the velocity with which the object is approached.”)
“f) assess if emergency situation has been averted.” (See at least Kunzi ¶ 83: “the method 400 may include determining whether the obstacle is out of range, as a result of the attenuation at step 412 or the responsive maneuver at step 414.”)
“g) once emergency situation has been averted, disengage active control mode and reinstate passive scanning mode.” (See at least Kunzi ¶¶ 78 and 83: “the method 400 may include determining whether the obstacle is out of range, as a result of the attenuation at step 412 or the responsive maneuver at step 414. If the obstacle is out of range, the method 400 may end at step 416, or, in the alternative, restart at step 402 so as to avoid future obstacles,” and “The dynamic collision-avoidance system starts, or is activated, at step 402. Once activated, the dynamic collision-avoidance system monitors the environment (e.g., in each direction of freedom) using one or more sensors. As discussed above, the sensors may be, for example, echolocation sensors. As shown in step 404, the method 400 may include detecting an unanticipated obstacle 122.”)
Regarding claim 17:
Kunzi discloses the “method of claim 15,” and Kunzi further discloses the following limitations:
“wherein said control signal is abstracted with said controller module.” (See at least Kunzi ¶ 60: “The global environment estimate may be an abstracted summary of what the sensors are detecting around the aircraft.”)
“and wherein said control signal comprises virtual sensory data relating to the position of said aerial vehicle.” (See at least Kunzi ¶¶ 70-71: “The map system 310 may more generally communicate with other components of the flight-control system 306 in order to support navigation of a vehicle as contemplated herein… The map-based navigation system may be coupled to cameras and configured to determine a position of a vehicle by comparing stored objects to a visible environment, which may provide position data in the absence of GPS data or other positional information.”)
“and wherein said control signal mobilizes aerial vehicle to a safer flightpath that avoids the emergency situation until such a time that the emergency situation is alleviated.” (See at least Kunzi ¶¶ 32, 56, and 75: “The processor 314 may be configured to determine or revise a navigational path for the vehicle 200 to a location based upon a variety of inputs including, e.g., position information, movement information, dynamic collision-avoidance system 302 data, and so forth,” and “Specifically, upon detection of collision threats (e.g., unanticipated obstacles 122), the dynamic collision-avoidance system may instruct the aerial vehicle, based on measurements received from, for example, a plurality of sensors, to override any commands from the autopilot or pilot (e.g., via the flight-control system) to avoid the unanticipated obstacles 122 and ultimately return to a navigational path.”)
	Regarding claim 18:
Kunzi discloses the “method of claim 17,” and Kunzi further discloses “wherein said virtual sensory data comprises a virtual GPS data set that is communicated to said aerial vehicle causing vehicle to "move aside" and/or alter its flightpath at least for a period of time necessary to avoid the inflight emergency situation.” (See at least Kunzi ¶¶ 25 and 75: “The processor 314 may be configured to determine or revise a navigational path for the vehicle 200 to a location based upon a variety of inputs including, e.g., position information, movement information, dynamic collision-avoidance system 302 data, and so forth, which may be variously based on data from the GPS system 312, the map system 310, the gyroscope 316, the accelerometer 320, and any other navigation inputs,” and “The term ‘processor,’ as used herein includes, but is not limited to… virtual machines.”)
	Regarding claims 19-21:
Claims 19-21 are rejected under the same rationale, mutatis mutandis, as applied to claims 6-8 above, respectively.
	Regarding claim 22:
		Kunzi discloses the following limitations:
A safety device for remotely controlled vehicles the device including: a controller module, a communication module, a Radio Frequency (RF) module, and a vehicle interface module provided for seamlessly associating and communicating with the vehicle; wherein said device has seamless access to sensory data of the vehicle.” (See at least Kunzi ¶ 76: “The controller 318 may be operable to control components of the vehicle 200 and the flight-control system 306, such as the steering mechanism 304,” Kunzi ¶ 38: “Generally, an electronics module may be used to house the vehicle's avionics, power supply (e.g., a propulsion battery), sensor payload, and communication device or system,” Kunzi ¶ 43: “While an echolocation array operates well in this context, other sensor systems may also, or instead, be suitably employed for rapid, accurate detection of obstacles, such as laser-based techniques or any other suitable techniques using optical, acoustic, radio frequency, or other sensing modalities,” and Kunzi ¶ 84: “the user interface may include a display that displays, in real time, views from the cameras in the optical system, or displays other data from other sensors within the navigation system.”)
“and wherein said device is configured to monitor the vehicle's movements and routing for an emergency situation.” (See at least Kunzi ¶¶ 78-79: “the dynamic collision-avoidance system monitors the environment (e.g., in each direction of freedom) using one or more sensors. As discussed above, the sensors may be, for example, echolocation sensors. As shown in step 404, the method 400 may include detecting an unanticipated obstacle 122.”)
“such that when an emergency situation is identified said device abstracts a maneuvering control signal including maneuvering instructions configured to circumvent and/or avoid the emergency situation by altering the route of said vehicle.” (See at least Kunzi ¶¶ 60, 75, and 80: “The global environment estimate may be an abstracted summary of what the sensors are detecting around the aircraft,” and “The processor 314 may be configured to determine or revise a navigational path for the vehicle 200 to a location based upon a variety of inputs including, e.g., position information, movement information, dynamic collision-avoidance system 302 data, and so forth, which may be variously based on data from the GPS system 312, the map system 310, the gyroscope 316, the accelerometer 320, and any other navigation inputs, as well as an optical system and the echolocation system, which may provide information on obstacles in an environment around the vehicle 200.”)
	Regarding claim 23:
Kunzi discloses the “device of claim 22,” and Kunzi further discloses “wherein said vehicle is selected from terrestrial vehicles, airborne vehicles, airborne vessels, waterborne vehicles, waterborne vessels, amphibious vehicles, amphibious vessels, airborne robots, terrestrial robots, and waterborne robots.” (See at least Kunzi ¶ 33 and FIG. 2a, which disclose that the system can be applied to the aerial vehicle in the figure reproduced below.)

    PNG
    media_image1.png
    619
    512
    media_image1.png
    Greyscale

Note that under the BRI of claim 23, consistent with the specification, the vehicle being “selected from terrestrial vehicles, airborne vehicles, airborne vessels, waterborne vehicles, waterborne vessels, amphibious vehicles, amphibious vessels, airborne robots, terrestrial robots, and waterborne robots” is treated as an alternative limitation. The applicant has elected to use the phrase “selected from” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “airborne vehicles” have been addressed here, the claim is still rejected in its entirety.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Kunzi as applied to claim 1 above, and further in view of Collins (US 2016/0196750 A1).
	Regarding claim 6:
Kunzi discloses the “device of claim 1,” but does not specifically disclose “wherein said control signal includes a homing signal to mobilize aerial vehicle to a homing location.” However, Collins does teach this limitation. (See at least Collins ¶¶ 474-475: “In some embodiments, a homing signal may be communicated from a device at a point of origin or at another desired location,” and “the vehicle may take steps to determine a safe landing location and may continue to communicate the homing signal.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collision avoidance system disclosed by Kunzi by using a homing signal and determining a safe landing location for the vehicle as taught by Collins, because Collins discloses that “The homing signal may be used if there is a major failure and the launching vehicle may need to locate the vehicle” or if the vehicle needs to operate safely while the GPS signal is lost. (See at least Collins ¶ 475.)
	Regarding claim 7:
Kunzi in combination with Collins discloses the “device of claim 6,” and Collins further discloses “wherein said homing location is selected from: a predefined location, is a location communicated to the vehicle during the emergency situation, a location that is abstracted based on the emergency situation, a location of the vehicle operator, the location of the vehicle's remote controller.” (See at least Collins ¶ 474: “a homing signal may be communicated from a device at a point of origin or at another desired location.” This “point of origin” would read on “a location communicated to the vehicle during the emergency situation.”)
Note that under the BRI of claim 7, consistent with the specification, the homing location being “selected from: a predefined location, is a location communicated to the vehicle during the emergency situation, a location that is abstracted based on the emergency situation, a location of the vehicle operator, the location of the vehicle's remote controller” is treated as an alternative limitation. The applicant has elected to use the phrase “selected from” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “location communicated to the vehicle during the emergency situation” has been addressed here, the claim is still rejected in its entirety.
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collision avoidance system disclosed by Kunzi by using a homing signal and determining a safe landing location for the vehicle as taught by Collins, because Collins discloses that “The homing signal may be used if there is a major failure and the launching vehicle may need to locate the vehicle” or if the vehicle needs to operate safely while the GPS signal is lost. (See at least Collins ¶ 475.)
Claims 9-14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Kunzi as applied to claim 1 above, and further in view of Shattil (US 2017/0235316 A1).
	Regarding claim 9:
Kunzi discloses the safety device according to claim 1. The following limitations are not specifically disclosed by Kunzi, but are taught by Shattil:
“An aerial vehicle safety system, the system comprising a plurality of safety devices, wherein said plurality of safety devices are wirelessly associated with one another and in communication with one another forming a network.” (See at least Shattil ¶¶ 78 and 110: “a UAV is made aware of one or more location (e.g., longitude, latitude, etc.) and/or flight characteristics (e.g., altitude, directional heading, airspeed, attitude, etc.) of one or more other adjacent aerial vehicles, and the UAV may use that location information to adjust its flight path to maintain a safe sphere of empty airspace around itself” and “nodes in a network (e.g., UAVs) can share quality measurements with each other. Since the local area links employed by UAVs to communicate with each other can be short range, ultra-high bandwidth links (e.g., UWB, optical wireless, etc.), bandwidth overhead is generally not a problem.”)
“wherein each of said safety device is in communication with one another utilizing said RF module.” (See at least Shattil ¶¶ 56 and 89: “Onboard sensors 211 can include passive sensors, such as cameras, any of the other types of imaging systems, radio receivers (including antenna-array receivers), and microphones, as well as other passive sensors.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collision avoidance system disclosed by Kunzi by using a network of aerial vehicles wirelessly in communication with each other as taught by Shattil, because Shattil discloses that “Wireless communication systems that include UAVs promise to provide cost effective wireless connectivity for devices without infrastructure coverage. Compared to terrestrial communications or those based on high-altitude platforms (HAPs), on-demand wireless systems with low-altitude UAVs are faster to deploy, more flexibly re-configured, and are likely to have better communication channels.” (See at least Shattil ¶ 13.)
	Regarding claim 10:
Kunzi in combination with Shattil discloses the “system of claim 9,” and Shattil further discloses the system “further comprising a higher processing center in the form of an administrator provided to oversee management and interaction of said plurality of safety devices forming said network.” (See at least Shattil ¶¶ 70, 114, and FIGS. 2 and 6 (reference characters 205 and 605): “Fleet Manager 605 uses a Cluster Manager 651 to coordinate navigation of individual UAVs in the cluster via flight rules, which can include a combination of global flight control directives (e.g., flight plans, flight boundaries, obstacle locations, etc.) and local flight control directives (e.g., aircraft separation, collision avoidance, other autonomous flight control rules, etc.).”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collision avoidance system disclosed by Kunzi by using a fleet manager to oversee the aerial vehicles as taught by Shattil, because the fleet manager can help “to compensate for phase drift, frequency offsets, and timing offsets… to calibrate local oscillators onboard the UAVs,” and can help “the UAVs to adapt flight path(s) to enhance or ensure UAV fronthaul communications, which can include inter-cluster and/or intra-cluster communications.” (See at least Shattil ¶¶ 72 and 74.)
	Regarding claim 11:
Kunzi in combination with Shattil discloses the “system of claim 9,” and Shattil further discloses “wherein said administrator remotely controls any one or a group of said safety devices.” (See at least Shattil ¶ 70: “The fleet manager 205 can comprise a system aboard the UAV and/or it can be implemented via one or more remote systems communicatively coupled to the UAV.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collision avoidance system disclosed by Kunzi by using a remote fleet manager as taught by Shattil, because it would be obvious to try to make the fleet manager remote by choosing from a finite number of identified, predictable solutions, with a reasonable expectation of success; “The fleet manager 205 can comprise a system aboard the UAV and/or it can be implemented via one or more remote systems communicatively coupled to the UAV” (see at least Shattil ¶ 70).
	Regarding claim 12:
Kunzi in combination with Shattil discloses the “system of claim 11,” and Shattil further discloses “wherein said administrator remotely defines and incorporate network members.” (See at least Shattil ¶¶ 70, 117-119, and FIG. 6 (reference characters 605 and 651-652): “The fleet manager 205 can comprise a system aboard the UAV and/or it can be implemented via one or more remote systems communicatively coupled to the UAV” and “Cluster Manager 651 via the Scheduler 652 schedules UAVs to operate in a cluster.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collision avoidance system disclosed by Kunzi by using the fleet manager to remotely oversee the aerial vehicles as part of the network as taught by Shattil, because the fleet manager can help “to compensate for phase drift, frequency offsets, and timing offsets… to calibrate local oscillators onboard the UAVs,” and can help “the UAVs to adapt flight path(s) to enhance or ensure UAV fronthaul communications, which can include inter-cluster and/or intra-cluster communications.” (See at least Shattil ¶¶ 72 and 74.)
	Regarding claim 13:
Kunzi in combination with Shattil discloses the “system of claim 11,” and Shattil further discloses “wherein said administrator remotely defines the network members.” (See at least Shattil ¶¶ 70, 117-119, and FIG. 6 (reference characters 605 and 651-652): “The fleet manager 205 can comprise a system aboard the UAV and/or it can be implemented via one or more remote systems communicatively coupled to the UAV” and “Cluster Manager 651 via the Scheduler 652 schedules UAVs to operate in a cluster.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collision avoidance system disclosed by Kunzi by using the fleet manager to remotely oversee the aerial vehicles as part of the network as taught by Shattil, because the fleet manager can help “to compensate for phase drift, frequency offsets, and timing offsets… to calibrate local oscillators onboard the UAVs,” and can help “the UAVs to adapt flight path(s) to enhance or ensure UAV fronthaul communications, which can include inter-cluster and/or intra-cluster communications.” (See at least Shattil ¶¶ 72 and 74.)
	Regarding claim 14:
Kunzi in combination with Shattil discloses the “system of claim 11,” and Shattil further discloses “wherein said administrator is provided with master control of all network members in the form of safety device.” (See at least Shattil ¶ 68: “In some aspects, centralized control of a UAV cluster can be implemented via fleet manager 202. A UAV functioning as a UAV cluster head can comprise the fleet manager 202, which can provide cluster management, including (but not limited to) one or more of assigning UAVs to operate in a cluster, assigning operations to the UAVs, scheduling resources to be used by the UAVs, synchronizing the UAVs in a cluster, performing synchronization with other clusters, providing navigation control messages to the UAVs, providing for fronthaul network management of the cluster's network, coordinating UAVs to perform mitigations, and coordinating the UAVs to perform cooperative-MIMO processing of the RAN signals.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collision avoidance system disclosed by Kunzi by using the fleet manager to oversee the aerial vehicles as taught by Shattil, because the fleet manager can help “to compensate for phase drift, frequency offsets, and timing offsets… to calibrate local oscillators onboard the UAVs,” and can help “the UAVs to adapt flight path(s) to enhance or ensure UAV fronthaul communications, which can include inter-cluster and/or intra-cluster communications.” (See at least Shattil ¶¶ 72 and 74.)
	Regarding claim 16:
Kunzi in combination with Shattil discloses “A method for averting an emergency inflight situation of an aerial vehicle with the system of claim 9,” and Kunzi further discloses the following limitations:
“the method comprising: a) associating device with an aerial vehicle wherein device has seamless access to data associated with aerial vehicle.” (See at least Kunzi ¶¶ 36 and 84: “Any video, image, audio, telemetry, and/or other sensor data (“Surveillance Data”), collected by the UAV 106 may be locally stored or wirelessly communicated from the vehicle 200 to a remote location in real time using an antenna coupled with an onboard wireless communication device, such as a transmitter/receiver.” Further, “the user interface may include a display that displays, in real time, views from the cameras in the optical system, or displays other data from other sensors within the navigation system.”)
“b) undertake passive scanning mode with device to scan inflight data of aerial vehicle with device.” (See at least Kunzi ¶¶ 46 and 78: “the dynamic collision-avoidance system monitors the environment (e.g., in each direction of freedom) using one or more sensors. As discussed above, the sensors may be, for example, echolocation sensors. As shown in step 404, the method 400 may include detecting an unanticipated obstacle 122.”)
“c) identifying an inflight emergency situation.” (See at least Kunzi ¶ 39: “The sensors 210 may employ one or more echolocation sensors, which generally function by emitting a sound frequency into an environment and detecting any echoes of the sound frequency that return from obstacles near the echolocation sensors. Using the strength of the echo and/or direction of echo's return, the echoes may be used to locate and/or identify obstacles, which in turn may cause the aerial vehicle to change direction so as to avoid collision with one or more obstacles.”)
“e) abstracting a control signal including flight control data or sensory data, the control signal contain instructions so as to mobilize said aerial vehicle to configured to circumvent and/or avoid the emergency situation by altering the flight path of aerial vehicle.” (See at least Kunzi ¶¶ 60, 75, and 80: “The global environment estimate may be an abstracted summary of what the sensors are detecting around the aircraft,” and “The processor 314 may be configured to determine or revise a navigational path for the vehicle 200 to a location based upon a variety of inputs including, e.g., position information, movement information, dynamic collision-avoidance system 302 data, and so forth, which may be variously based on data from the GPS system 312, the map system 310, the gyroscope 316, the accelerometer 320, and any other navigation inputs, as well as an optical system and the echolocation system, which may provide information on obstacles in an environment around the vehicle 200.”)
“f) engage in active control mode, communicate said control signal to aerial vehicle so as to actively control aerial vehicle and disconnect any external user-based control of aerial vehicle.” (See at least Kunzi ¶¶ 58 and 81: “The dynamic collision-avoidance system 302 is also advantageous in that it employs a relatively straightforward state machine to activate, scale, or deactivate the influence of each component—user input, proportional-integral-derivative (“PID”) on distance, autopilot commands, etc.—in response to the distance from the object, thereby reducing risk of error,” and “the method 400 may include attenuating the navigation commands. For example, in a case where the vehicle approaches the obstacles due to control inputs by the vehicle's operator or autopilot, the dynamic collision-avoidance system may adjust the control inputs based on the distance to the object. If the vehicle continues to approach the obstacles, the dynamic collision-avoidance system may eventually completely reject all control inputs in the direction of the object and/or actively reduce the velocity with which the object is approached.”)
“g) assess if emergency situation has been averted.” (See at least Kunzi ¶ 83: “the method 400 may include determining whether the obstacle is out of range, as a result of the attenuation at step 412 or the responsive maneuver at step 414.”)
“h) once emergency situation has been averted, disengage active control mode and reinstate passive scanning mode.” (See at least Kunzi ¶¶ 78 and 83: “the method 400 may include determining whether the obstacle is out of range, as a result of the attenuation at step 412 or the responsive maneuver at step 414. If the obstacle is out of range, the method 400 may end at step 416, or, in the alternative, restart at step 402 so as to avoid future obstacles,” and “The dynamic collision-avoidance system starts, or is activated, at step 402. Once activated, the dynamic collision-avoidance system monitors the environment (e.g., in each direction of freedom) using one or more sensors. As discussed above, the sensors may be, for example, echolocation sensors. As shown in step 404, the method 400 may include detecting an unanticipated obstacle 122.”)
The following limitations are not specifically disclosed by Kunzi, but are disclosed by Shattil:
“and communicate with network members (150) via said RF module or administrator.” (See at least Shattil ¶¶ 5 and 87: “The UAVs are independent and are often locally controlled, which may include communicating with a nearby UAV to determine which one moves or whether both should move to avoid an impending collision,” and “UAV flight paths are determined not only by interactions with each other (such as to provide course adjustments, aircraft spacing, etc.), but also by measured and/or calculated parameters in a multi-dimensional search space corresponding to radio communications with a set of UEs.”)
“d) communicate said identified emergency situation to neighboring network members or administrator to determine all threats.” (See at least Shattil ¶¶ 5 and 15: “The UAVs are independent and are often locally controlled, which may include communicating with a nearby UAV to determine which one moves or whether both should move to avoid an impending collision,” and “In some aspects, the UAV is configured to employ mitigation tactics against one or more UEs identified as a threat and may coordinate other UAVs to conduct such mitigations.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the collision avoidance system disclosed by Kunzi by communicating detected threats with the network members as taught by Shattil, because Shattil discloses that this modification allows the aerial vehicles “to determine which one moves or whether both should move to avoid an impending collision.” (See at least Shattil ¶ 5.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Plante (US 2007/0135980 A1) discloses a fleet of vehicles managed by a fleet manager, where the “fleet has a particular associated communications space 100 served by wireless radio 101 to communicate with fleet members 102 and 103.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662